Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The RCE on 7/10/2020 has been received.

Information Disclosure Statement
The IDS submissions on 8/12/2020, 1/28/2021, and 2/10/2021 have been received and reviewed.  It is desirable to avoid the submission of long lists of documents if it can be avoided.  Clearly irrelevant and marginally pertinent cumulative information should be eliminated.  If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  See MPEP 2004.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, 13-16, 20, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has amended the claims to state “the identified first source matrix being a matrix configuration data structure specifying a number of bytes per row of the matrix
Independent claims 8, 15, and 22 contain similar language and the remaining claims depend, directly or indirectly, from one of the independent claims and are therefore rejected as well.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-11, 13-16, 20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendments have left the claims with words or phrases missing (e.g. claim 3 “wherein the size of each data element of is a doubleword” – element of what?), duplicate words remaining (e.g. claim 2 “each data element of the the pair of source matrices” – duplicate the), antecedent issues (e.g. claim 1 “the identified first source matrix”), apparent missing limitations (e.g. claim 1, a destination is mentioned but isn’t used), and general idiomatic issues that result in the claims as a whole being unclear.  Applicant should review the claims and correct all missing or duplication words/phrases and endeavor where possible to clarify the claims regarding the other mentioned issues.  Examiner will interpret limitations in light of the specification and prior claim forms (e.g. claims from 12/29/2017).  Specifically the duplicate words will be ignored (claim 2 and similar), the data elements will be considered as of the pair of source matrices and the destination (claims 3-4 and similar), the destination as being where the source matrices are stored (claim 1 and similar), and the identified first source matrix as a matrix identified by source matrix identified (claim 1 and similar).  Idiomatic concerns will be considered in line with the disclosure.
Further Applicant’s amendments have raised the issue of what the claims now cover, specifically the claims rely heavily on functional language limitations with seemingly generic hardware but also do so using future tense or infinitive forms (e.g. “to decode”) which in combination leaves it unclear what the meets and bounds of the claims now are.  It’s unclear if this is an attempt to invoke 112(f) or not as the hardware, absent the functional language, is generic but the specification refers to some elements (e.g. FIG. 13) with similarly generic names that have some matching but not entirely.  For example, is the “execution circuitry” meant to be execution circuitry 1311, the specific matrix operations circuitry 1327, or something else?  Further with regard to claim 1, the claim is to a processor but then focuses almost exclusively on the format of an instruction so it’s unclear if the details of the instruction are outside the scope of the claims or not.  The claims fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim.” In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340.  The use of a decoder circuity and execution circuitry, not specific hardware, could be viewed as an attempt to cover all means or methods, again compounded by the lack of clarity if the claims are meant to invoke 112(f) or not.  Clarification is needed.
When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255.  Functional limitations denote a system that is capable of doing something and in the context of computer architecture systems are known to be reconfigurable, programmable, or able to emulate different systems and in this specific case, given that the majority of the claim limitations are functional and purely in the future tense / infinitive form, it remains unclear what exactly the claims do Applicant’s clarification is requested either by amending the claims or clarifying the intent on the record to provide a map for the public to understand the boundaries of the patent protection and provide clear notice of patent rights (See MPEP 2173).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-16, 20, 22, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) storing data of two sources into a destination framed in a decoding step.  The limitations are presented in a manner that, under its broadest reasonable interpretation, cover performance of the limitation in the mind, similar to merging information in two lists, but for the recitation of generic computer components.  That 
This judicial exception is not integrated into a practical application because the claim only recites the generic elements of a processor pipeline (decoder and execution), the generic format of an instruction (opcode, sources, destinations), and provide information about the data itself (number of bytes per row in a configuration data structure).  The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are generic computer components.  The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-11, 13, 15, 16, 20, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nair et al, US Pub No. 2004/0111587 (herein Nair).
As to claim 1, Nair teaches: A processor (FIG. 1, matrix data coprocessor 120) comprising: 
decode circuitry to decode ([0024] “In some alternative preferred embodiments of the present invention, matrix data processor 120 is implemented as a stand-alone processor and the operational functions currently provided by processor 110, such as memory management, data caching, instruction decoding, etc. would be incorporated into the stand-alone processor” – matrix processor 120 performs instruction decoding) a store matrix pair instruction specifying an opcode, a first source matrix identifier, and a destination (FIG. 4, instruction 400 with an opcode field, source fields My and Mx, and destination field Md per [0062]), the identified first source matrix being a matrix configuration data structure specifying a number of bytes per row of the matrix (FIG. 4, [0062] “bits 24-47 specify the information necessary for identifying the elements that are used to create source matrix My” where in further paragraphs (e.g. [0037]) this includes element size of 4-64 bits (half or 4 bytes) thus the number of bytes per row), the opcode to indicate execution circuitry is to store elements of a pair of source matrices, the pair of source matrices including the identified source matrix (FIG. 4, [0062] “…using source matrix Mx and a source matrix My as its operands… storing the results of the specified matrix operation in destination matrix Md…” My and Mx are a pair of input sources); and 
the execution circuitry to execute the store matrix pair instruction as per the opcode ([0062] “executing a matrix operation”).
As to claim 2, Nair teaches: The processor of claim 1, wherein the opcode defines a size of each data element of the the pair of source matrices and the destination ([0066] the size of the matrix and its elements are specified).
As to claim 3, Nair teaches: The processor of claim 2, wherein the size of each data element of is a doubleword ([0037] elements can be 64-bits, a double-word).
As to claim 4, Nair teaches: The processor of claim 2, wherein the size of each data element of is a word ([0037] elements can be 32-bits, a word).
As to claim 6, Nair teaches: The processor of claim 1, wherein the pair of source matrices are each a plurality of registers to represent a matrix ([0034], FIG. 2, register set 200 for matrix data processor 120.  See also [0037] “Matrix data processor 120 operates with matrices… contained in register set 200.”).
As to claims 8-11 and 13, these claims are the method claims corresponding to the apparatus claims 1-4 and 6 and are rejected for the same reasons mutatis mutandis.
As to claims 15, 16, and 20, these claims are the medium claims corresponding to the apparatus claims 1, 2, and 6 and are rejected for the same reasons mutatis mutandis.
As to claim 22, Nair teaches: A system (FIG. 1, matrix data processing system 100) comprising: a processor (FIG. 1, main system processor 110); and an accelerator (FIG. 1, matrix data processor 120) coupled to the processor (FIG. 1, Main system processor 110 and coprocessor 120 are coupled together by coprocessor bus 180).  Nair further teaches the details of the accelerator as relayed in claim 1.
As to claim 23, this claim contains similar limitations to claim 2 and is rejected for the same reasons mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair as applied to claims 1-4, 6, 8-11, 13, 15, 16, 20, 22, and 23 in further view of Benameur et al, US Pub No. 2009/0044271 (herein Benameur).
As to claim 7, Nair teaches: The processor of claim 1.
Nair does not explicitly teach: wherein the execution circuitry is to fault upon a determination of at least one of: a number of configured tiles equals zero, a pair indicator of the identified source matrix is not set to TRUE, and a VALID parameter of at least one of the identified source matrix is not set to TRUE.  Nair makes no specific mention of fault concerns or fault handling in relation to the identified options above.  However, Benameur teaches input validation by checking parameters and if a parameter is invalid [VALID = not TRUE] it generates an exception [fault] and provides a fault message ([0110]).  The combination would add input validation to the system of Nair and generate an exception [fault] when an input parameter was invalid.  One of ordinary skill would appreciate the ability to validate input for a variety of reasons – security, error prevention, etc – as it is a wide field of concern in computer systems generally in a variety of applications like websites, databases, and general computation.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to incorporate the input validation of Benameur into the system of Nair to raise an exception [fault] with invalid parameters.  One of ordinary skill would have been motivated to prevent faulty input as a means to increase security, to prevent results from being stored, or preventing attacks (e.g. Benameur [0003]).
As to claim 14, this claim is the method claim corresponding to the apparatus claim 7 and is rejected for the same reasons mutatis mutandis.

Response to Arguments
Applicant's arguments filed 7/10/2020 have been fully considered. Remarks with regards to the double patenting rejection are persuasive and the rejection is withdrawn. Remarks with regards to 112 rejections are not persuasive per se; while the claims have been amended so have the rejections. 
Remarks with regards to allowable subject matter are not persuasive. As noted in the final office action the allowable subject matter in the claims are the same limitations that were subject to 112 rejections, see page 6 of the office action, which Applicant has now removed almost entirely.  While Applicant’s prior arguments, on 12/03/2019, were persuasive the limitations argued therein are no longer present in the claims and as such the claims are no longer in condition for allowance.

Conclusion
When responding to this action, Applicant should point out the specific distinctions believed to render the claims patentable over the references and should specifically point out the support for any amendments made to the disclosure, see MPEP 714.02 and 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571) 270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/William B Partridge/Primary Examiner, Art Unit 2183